Citation Nr: 1144583	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for right knee arthritis.

2.  Entitlement to an increased rating in excess of 20 percent for left knee arthroscopy with posttraumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied increased ratings in excess of 10 percent for the bilateral knee disabilities.  In a June 2009 rating decision, the RO assigned increased ratings of 20 percent, respectively, for the bilateral knee disabilities, effective March 22, 2007.  The Veteran has indicated, via his representative's October 2009 statement, that he is not satisfied with these ratings.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In November 2008, the Veteran testified at an RO hearing.

The Veteran also appealed an increased rating claim for prostatitis.  On his notice of disagreement in December 2007, the Veteran stated that he felt that the impairment related to his condition fell within the criteria for a 40 percent disability rating.  The RO subsequently granted an increased rating of 40 percent for prostatitis, effective March 22, 2007 (the date of the original claim).  As the Veteran has essentially stated that he would be satisfied with a 40 percent rating for his prostatitis and there is no further communication from the Veteran or his representative to the contrary, the Board will construe the increased rating claim for prostatitis as withdrawn and will not consider this matter on appeal.  See generally 38 C.F.R. § 20.204.
 





FINDINGS OF FACT

1.  The Veteran's right knee range of motion is most severely limited from 0 degrees of extension to 90 degrees of flexion due to pain.   

2.  The Veteran's left knee range of motion is most severely limited from 0 degrees of extension to 40 degrees of flexion due to pain. 

3.  The objective medical evidence shows slight right knee instability and moderate left knee instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 (2011). 

2.  The criteria for a rating in excess of 20 percent for left knee arthroscopy with posttraumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5010, 5260, 5261 (2007). 

3.  The criteria for a separate rating of 10 percent, and no higher, for right knee instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5257 (2011). 

4.  The criteria for a separate rating of 20 percent, and no higher, for left knee instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5257 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in May 2007 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his disability has on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The May 2007 letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the May 2007 letter satisfied VA's duty to notify. 

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records.  The RO also has provided him with two VA examinations and an RO hearing.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating

The RO originally granted service connection for residuals of a right knee injury with arthritis and left knee arthroscopy with posttraumatic arthritis in April 1996, assigning 10 percent ratings for each.  The Veteran subsequently filed increased rating claims for his bilateral knee disabilities that were denied by the RO in rating decisions dated from December 2000 to June 2005.  

The Veteran filed his present increased rating claim in March 2007.  In statements and testimony he contends that his bilateral knees warrant higher ratings due to popping, swelling, painful motion, limitation of motion, locking, swelling, and giving way.  He further mentioned that his knee disabilities hinder his ability to perform his duties as an ROTC instructor, as he is required to stand for long periods of times, do some lifting, and do marching drills.  He also indicated that he has a part-time job as a Deputy Sheriff and is required to get in and out of cars.  He stated that he wore a brace on both knees and also used a cane.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  

The Veteran is currently rated at 10 percent disabled for each knee under 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5010-5260.  Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  38 C.F.R. § 4.71a, DC 5003 and 5010.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint or group of minor joints.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Where the veteran has limited motion, 38 C.F.R. § 4.71a  DC 5260 and 5261 provide ratings for limitation of flexion and extension of the knee, respectively.  Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees, a 10 percent rating is assigned when flexion is limited to 45 degrees, and a 20 percent rating is assigned when flexion is limited to 30 degrees.  Under DC 5261, a noncompensable rating is assigned when extension is limited to 5 degrees, a 10 percent rating is assigned when extension is limited to 10 degrees, and a 20 percent rating is assigned when extension is limited to 15 degrees. 

The Veteran underwent a VA examination in June 2007, at which time he reported that with respect to his left knee, he had pain rated as a 7 on a scale of 1-10 and wore a brace.  The pain was worse with stairs and with bending.  He had difficulty with walking and with being physical with people if necessary on his job as a police officer.  He also had a history of swelling and popping with occasional pain in the left knee.  Regarding the right knee he had pain in the anterior aspect of the knee at a 6 out of 10.  He had flare-ups with stairs and bending and also had a history of swelling, popping, locking, and pain.  He wore a brace on the left knee.  The examiner reported that the Veteran had range of motion of 0 to 110 degrees in the left knee with no change with repetition but there was mild pain throughout the arc of motion.  He was stable to varus and valgus stress at 0 to 30 degrees.  On the right knee, the range of motion was 0 to 120 degrees with no change with repetition and no pain with motion.  He was stable to varus and valgus stress at 0 to 30 degrees but was mildly tender to palpation at the lateral joint line and at the lateral and medial facets of the patella.  X-rays showed medial and lateral joint space narrowing and osteophytes in the left knee and lateral joint space narrowing with osteophytes in the right knee.  The assessment was mild degenerative joint disease of the right knee and status post arthroscopy of the left knee with osteochondral defect with moderate degenerative joint disease postoperatively.

The examiner commented that in addressing the Deluca provisions, there was mild discomfort associated with examination of the bilateral knees and that it was conceivable that pain could further limit function as described, particularly with repetition.  It was not feasible, however, to attempt to express this in terms of any additional limitation of motion, a these matters could not be determined with any degree of medical certainty.

An October 2007 VA orthopedic note shows the Veteran complained that his left knee felt unstable at times.  On physical examination the knees were stable to varus and valgus stress but there mild medial and lateral joint laxity noted in both knees.  Range of motion was 0 to 115 degrees in the right knee and 0 to 100 degrees in the left knee with complaints of discomfort at terminal flexion on the right and pain at terminal flexion on the left.  X-ray examination noted extensive degenerative changes on the left knee and degenerative changes in the right knee.  The Veteran declined any injections.  A hinged knee brace was ordered for the left knee, as well as capsaicin cream.  The Veteran also was advised regarding activity modification.

The Veteran was seen again in February 2008 and the same medical findings were noted.  The Veteran was advised to continue wearing his left knee brace.  These findings and recommendations were again noted in July 2008.  At that time the Veteran also was assessed for a cane and was issued a new knee brace.

On a November 2008 VA examination report the Veteran indicated that he now had constant pain in the left knee at a 7 out of 10.  He used a cane, which helped minimally, as well as a left knee brace.  He stated that his knee swelled and popped and also locked up and often gave out on him, as well.  He stated that he could only walk less than 15 minutes or less than 50 feet due to his left knee pain.  He had pain at an 8 out of 10 during flare-ups, which occurred mostly at night and lasted approximately one hour three to four times per week.  Pain was worse with cold weather, bending, and walking up and down stairs.  With respect to the right knee the Veteran stated that he had constant pain at a 6 out of 10 and also used a cane (primarily for his left knee) and wore a brace on this side as well, which helped him moderately.  He had swelling and lockup up and rarely the knee would buckle or give out.  He had flare-ups of pain at a level of 7 out of 10 lasting one hour three times per week.  Again, pain was made worse with cold weather, bending, and walking up and down stairs.

On physical examination of the right knee range of motion was from 0 to 90 degrees with no change with repetition with pain throughout the entire arc of range of motion.  He also had lateral joint line tenderness and infrapatellar facet tenderness.  The Veteran appeared to be guarding due to pain in the right knee.  His knee was stable to both varus and valgus.  On the left, the range of motion was from 0 to 40 degrees with extensive guarding due to pain.  He had 2+ anterior laxity on anterior drawer but the knee was stable to both varus and valgus stress.  The range of motion did not change with repetition.  X-ray examination revealed chondrocalcinosis and severe tricompartmental degenerative joint disease of the left knee; and severe degenerative joint disease of the lateral component of the right knee.  The examiner diagnosed the Veteran with severe degenerative joint disease of the bilateral knees.  The examiner commented that the Veteran had periods of flare-ups that could further limit his function but that it was not possible to express this in terms of degrees of range of motion loss without resorting to mere speculation.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id.   

Taking pain on motion into consideration, as required by DeLuca, at most, the Veteran has motion of his left knee from 0 to 40 degrees and in the right knee from 0 to 90 degrees, with no additional loss of motion after repetition.  Regarding the left knee, this range of motion finding warrants a 10 percent rating under DC 5260 for limitation of flexion.  The range of motion findings for the right knee, however, do not approach even the criteria for a noncompensable rating under DC 5260 or DC 5261. 

The current 20 percent ratings appear to be based upon painful motion and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Therefore, ratings higher than 20 percent for the Veteran's arthritis of the left and right knees are not appropriate.  To assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04. 

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97.  Under Diagnostic Code 5257, a 10 percent rating is assigned slight recurrent subluxation or lateral instability; a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  The schedule of ratings, does not define the terms "slight," "moderate," and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just." 38 C.F.R. § 4.6. 

The Veteran was shown to have mild medial and lateral joint laxity in both knees in October 2007 and has worn a left knee brace since at least June 2007.  In July 2008, he was issued a new brace and a cane (primarily for the left knee).  By November 2008, it was reported that he wore braces on both knees and continued to have 2+ anterior laxity on anterior drawer in the left knee.  The Veteran also has reported that his knees would give way and felt unstable.  As the objective medical evidence shows lateral instability of both knees, the use of bilateral knee braces, and the use of a cane, separate compensable ratings are warranted for each knee under DC 5257.  

The left knee lateral instability is moderate, as he has been wearing a brace since at least June 2007 and the medical evidence has continued to show 2+ anterior laxity on anterior drawer in the left knee on the most recent examination in November 2008.  The medical evidence also notes that the cane was issued primarily for the left knee disability.  Thus, a separate 20 percent rating for the left knee instability is warranted under DC 5257.  The next higher rating of 30 percent for severe lateral instability is not warranted for the left knee.  The Veteran is still able to walk, albeit a limited distance and with the use of a cane, and is still presently employed and able to function in his employment as a drill instructor for ROTC and a part-time policeman.  Thus, he is not shown to have severe instability in the left knee.

Regarding the right knee, the medical evidence more closely approximates the criteria for slight instability.  A brace for the right knee was not issued until 2008 and while mild medial and lateral laxity was noted in October 2007, there were no findings of instability in the right knee on the most recent examination in November 2008.  Therefore, a separate rating of 10 percent, and no higher, is warranted for slight right knee instability.   

For all the foregoing reasons, the Board finds that there are no objective medical findings that would support the assignment of a rating in excess of 20 percent for limitation of motion in both knees; and that a separate 20 percent rating is warranted for lateral instability in the left knee and a 10 percent rating is warranted for lateral instability in the right knee.  Therefore, entitlement to an increased rating for the lateral instability associated with the bilateral knee disabilities is warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505   (2007), but concludes that they are not warranted. 

The issue of entitlement to a total disability rating based on individual unemployability also has not been raised by the record as part of the Veteran's increased rating claim for his bilateral knee disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, there is no evidence in the record that the Veteran has been rendered unemployable due to his knee disabilities.  On the contrary, the record shows that he actually has two jobs.
 
III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's bilateral knee disabilities (i.e., painful motion and lateral instability) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 20 percent ratings assigned under DC 5010-5260 contemplates symptoms such limitation of motion due to arthritis; and the separate 10 and 20 percent ratings under DC 5257 contemplates slight and moderate lateral instability, respectively.  Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an increased rating in excess of 20 percent for right knee arthritis is denied.

Entitlement to an increased rating in excess of 20 percent for left knee arthroscopy with posttraumatic arthritis is denied.

Entitlement to a separate 10 percent rating, and no higher, for slight lateral instability of the right knee is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a separate 20 percent rating, and no higher, for moderate lateral instability of the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


